In re: Ted Kogos applying for writs of certiorari, mandamus and prohibition.
The application's denied. This court will not interfere with orderly proceedings in the trial court, save in cases where there is palpable error in the ruling complained of, and then only if irreparable injury will ensue. No such showing has been made.
Applicant has a remedy to traverse the ex parte order complained of if it has been improvidently issued, by the filing of appropriate proceedings in the trial court.
SANDERS and SUMMERS, JJ., are of the opinion that a writ should be granted. See Arts. 1492 and 963, Louisiana Code of Civil Procedure.